COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-375-CV





KRIS CARR	APPELLANT

AND APPELLEE



V.





CITY OF FORT WORTH, TEXAS AND	APPELLEES

FIRE CHIEF RUDOLPH JACKSON, JR.	AND APPELLANTS



 
	----------

FROM THE 17
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellees[‘] City and Chief Jackson’s Unopposed Motion To Withdraw Their Notice Of Appeal.”  It is the court’s opinion that the motion should be granted; therefore, 
we dismiss the appeal of 
City of Fort Worth, Texas and Fire Chief Rudolph Jackson, Jr.
  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  Appellant Kris Carr’s appeal in this same cause number remains pending against appellees.

Costs of this appeal incurred by 
City of Fort Worth, Texas and Fire Chief Rudolph Jackson, Jr.
 shall be taxed against 
City of Fort Worth, Texas and Fire Chief Rudolph Jackson, Jr.
, for which let execution issue.



PER CURIAM



PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED:  February 7, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.